In two related family offense proceedings pursuant to Family Court Act article 8, the petitioner appeals from two orders (one in each proceeding) of the Family Court, Kings County (Feldman, J.H.O.), both dated June 14, 2010, which, without a hearing, denied the petitions and dismissed the proceedings.
Ordered that the orders are reversed, on the law, without costs or disbursements, the petitions are reinstated, and the matters are remitted to the Family Court, Kings County, for further proceedings consistent herewith.
The factual allegations contained in the petitions were sufficient to allege family offenses enumerated in Family Court Act § 812 (1) (see Family Ct Act § 812 [1] [a]; Matter of Testman v Roman, 78 AD3d 719, 720 [2010], lv denied 16 NY3d 703 [2011]; cf. Matter of Vasciannio v Nedrick, 305 AD2d 420, 421 [2003]; Matter of Davis v Venditto, 45 AD3d 837, 838 [2007]). Accord*944ingly, the Family Court erred in denying the petitions and dismissing the proceedings. Dillon, J.P., Florio, Chambers and Miller, JJ., concur.